Title: [Diary entry: 12 September 1788]
From: Washington, George
To: 

 Friday 12th. Thermometer at 62 in the morn. 72 at Night and 72 at Night. Cloudy with the Wind to the Eastward of North in the Morning with clouds & Sunshine alternately thro the day. Wind continuing in the same qr. Visited all the Plantations. In the Neck. The Ploughs and harrows from the different Plantations were at Work, preparing for, and putting in Wheat—one harrow in the Corn and the Waggon & Carts drawing in Wheat. The other hands were cleaning Wheat (which had been tread out yesterday) and picking up apples. At Muddy hole—The Cart was drawing in Rye—others spreading Flax the seed of which had been taken of and measured 2 Bushels. At Dogue run—Two Carts (one from French’s) and the Mans[io]n Ho[use] Waggon were drawing in Wheat and those who were not employed in loading & Stacking were getting the Seed of the Flax. At French’s the People were Hoeing round the stumps in the field No. 5 Newly sown with Wheat and taking up the grubs. At the Ferry the People were about there fencing—the Ploughs as those of the other Places being in the Neck.